PARKER, Acting Chief Judge.
Frederick Tocci appeals an order denying motion to correct sentence. We reverse as to Case No. CF87-3253A1-XX. Otherwise, we affirm as to the remaining issues raised by Tocci.
On December 31, 1987, Tocci was placed on three years’ probation in Case No. CF87-3253A1-XX. In November 1990 an affidavit for violation of probation was filed which resulted in an order extending Tocci’s probation to July 16,1991.
In 1994, in Case No. CF93-2199A1-XX, Tocci was sentenced for two felonies committed in 1993 to community control followed by probation. On May 12, 1995, following a violation of community control, Tocci was sentenced to four years in prison. On that same date, Tocci was also sentenced to four years in prison in Case No. CF87-3253A1-XX.
The record before this court and a response from the state do not provide any basis for Tocci to receive any sentence in Case No. CF87-3253A1-XX. All court records establish that probation in that case ended on July 16,1991. We reverse the trial court’s order denying Tocci’s motion to correct his sentence in Case No. CF87-3253A1-XX and direct the trial court to vacate that sentence. Otherwise, the trial court’s order is affirmed.
Reversed in part; affirmed in part.
PATTERSON and ALTENBERND, JJ., concur.